       Case 16-16498-amc        Doc 88
                                     Filed 06/16/20 Entered 06/16/20 16:33:19            Desc Main
                                     Document     Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                     Chapter 13
       MARIA A TOWNES



                             Debtor               Bankruptcy No. 16-16498-AMC



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




   Date: June 16, 2020
                                      _________________________________
                                                  Ashely M. Chan
                                                   Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
BRAD J. SADEK ESQ
SADEK LAW OFFICE
1315 WALNUT STREET #502
PHILADELPHIA, PA 19107-


Debtor:
MARIA A TOWNES

614 WASHINGTON AVENUE

MEDIA, PA 19063
